DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Response to Amendment
The amendment filed on 6/10/2022 has been entered. Claim 1 is currently amended.  Claim 2 is cancelled.  Claims 1, 3-20 are pending with claims 11-20 withdrawn from consideration.  Claims 1 and 3-10 are under examination in this office action.
The amendment has overcome the claim objection set forth in the office action on 3/10/2022.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.

Response to Arguments
Applicant's argument, filed on 6/10/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Ohta teaches Si and P to be the preferred elements, rather than C and S.
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).  Ohta teaches a broad composition represented by Fe100-x-y-zAxByXz, wherein X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and 1≤z≤10 [abstract and 0045].  C and S are included in this teaching.
Applicant made argument that no teaching as to concurrently adding C and S in Ohta..
In response, Ohta teaches "at least one element" selected from the aforementioned elements.  One of ordinary skill would understand that C/S alone and together are both applicable.  Applicant needs to show criticality and unexpected result with concurrently adding C and S in order to overcome the prima facie case of obviousness.
Applicant made argument that the claimed invention is substantially different from Ohta, and thus criticality should not be required in components and composition ranges of the present application.
In response, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected; and burden is on applicant to establish results are unexpected and significant (MPEP 716.02).  Therefore, criticality is required from the applicant.
Applicant made argument that Ohta substantially includes Si and P as essential components. Current claim 1 recites the limitation "a remaining atomic % content of Fe and other inevitable impurities". That is, Si and P are not substantially included.
In response, Ohta teaches Si being preferred but not required [0050].  Current claim 1 recites a composition that is open-ended, and does not exclude other elements such as Si and P.  The specification does not define the claimed "inevitable impurities" including Si and P.
Applicant made argument that for unexpected result, Table 1 of Embodiments of the present application shows magnetic characteristics according to variations of the content (a) of C and the content (b) of S, wherein all the other components are fixed. This is because if values of x, y, and z which are contents of the other components are varied, characteristics according to variations of the content (a) of C and the content (b) of S cannot be clearly shown.  Furthermore, when comparing Embodiments 4 to 6 and 7 to 9 of the present application, it is shown that in the section where the content (b) of S is 0.1~0.3 t.%, if the content of C is varied from 0.7 at.% to 1.2 at.%, the magnetic characteristic is improved. Again, even though Embodiments 4 to 6 are in the condition "a+b = 1 and 0.1 < b < 0.3", and Embodiments 7 to 9 are in the condition "a+b = 1.5 and 0.1 < b < 0.3", it is shown that the effects of mixedly adding C and S are maintained.
In response, the data in Examples 1-9 is not reasonably commensurate in scope with the claims.
 
claim 1
Example 1-9
x
4.5-13
12
y
0.2-1.5
1
z
0.5-2
0, 0.5, 1
a+b
1.0 - 6.0
1-1.5
grain size
15-50
30-50


To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  See MPEP 716.02(d).  Examples 1-9 do not cover across the full scope of the range, because there is only one data point in the claimed ranges of x and y (x=12,y=1); and the range of z (0-1), a+b (1-1.5), and grain size (30-50) are significantly narrower than the claimed ranges (0.5-2, 1.0-6.0, and 15-50, respectively).  Besides, Example 6 has b value of 0.3, which is higher than the claimed b=0.3*a=0.21.  This suggests that the desired property can be achieved even though the claimed limitation is not met.  The claimed variables are not reasonably commensurate in scope with the claims and therefore cannot be relied upon to establish either criticality or non-obviousness.  See MPEP 716.02(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 20110272065 A1), hereinafter “Ohta”.
Regarding claim 1, Ohta teaches a soft magnetic alloy ribbon having a composition represented by Fe100-x-y-zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) meeting the conditions of 0<x≤5, 10≤y≤22, 1≤z≤10, and x+y+z≤25 [abstract].  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of S, C, and Al as Ohta’s variable X, as such combinations are suggested and these elements are identified as being suitable for use in this capacity.
The examiner submits that Ohta’s Cu in the amount of 0<x≤5 overlaps the claimed Cu of 0.2≤y≤1.5.  Ohta’s B in the amount of 10≤y≤22 overlaps the claimed B of 4.5≤x≤13.0.  Ohta’s C, S, and Al in the amount of 1≤z≤10 overlaps the claimed C+S of 1≤a+b≤6 and Al of 0.5≤z≤2.
Ohta teaches that the soft magnetic alloy “comprises a matrix phase in which fine crystal grains having an average diameter of 60 nm or less are dispersed at a volume fraction of 50% or more in an amorphous phase” [0012], overlapping the claimed crystalline phase with an average grain size of 15-50 nm in an amorphous base.
The claimed b being 0.3*a merely further limits the concentration of C and S. However, the Ohta composition still overlaps such that prima facie obviousness still exists. Ohta teaches C in the range of 1-10 atomic % (1≤z≤10 and z=C).  Thus, 0.3*C is in the range of 0.3-3 atomic % (b=S, a=C).  Ohta teaches S in the range of 1-10 atomic % (1≤z≤10 and z=S), overlapping the range of 0.3-3% atomic % or less (excluding 0).

Regarding claim 3, Ohta teaches the soft magnetic alloy has a saturation magnetic flux density Bs of 1.7 T or more [0045], overlapping the claimed 1.71 T or more.

Regarding claim 4, Ohta’s examples have coercivity (equivalent to coercive force) in the range of 6.8-7.2 A/m [Table 9], equivalent to 0.085-0.090 Oe as calculated by the examiner (1A/m=0.01254Oe), meeting the claimed 2.25 Oe or less.

Regarding claim 5, Ohta teaches that “part of Fe may be substituted by at least one element selected from the group consisting of Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W” [0052], overlapping the claimed at least one of Nb, V, and Ta.  Since the amount of Cu (represented by 0<x≤5 amount of A) can decrease from 5 to near 0%, the addition of Nb and/or V can be considered partially substituting Cu.

Regarding claim 6, Ohta does not expressively teach the amount of Nb and/or V, but the recitation of “may be substituted” as stated above suggests that Nb and V are optional and the amount of Nb and/or V can be as low as zero, meeting the claimed 20% or less of the entire content of Cu.

Regarding claim 7, Ohta teaches the composition comprises Si [0050] and/or P [0051].  Since the amount of Si and P (represented by 1≤z≤10 amount of X) can increase from 1 to 10%, and the amount of B (represented by 10≤y≤22 amount of B) can decrease from 22 to 10%, the addition of Si and/or P can be considered partially substituting B.

Regarding claim 8, Ohta teaches the amount of Si and P being 1-10%, and the amount of B being 10-22% as stated above.  When the amount of Si and P is 1% and the amount of B is 22%, for example, the amount of Si and P is 4.5% of the entire content of B, as calculated by the examiner, meeting the claimed 30% or less.

Regarding claim 9, Ohta teaches the amount of P being 1-10%, and the amount of B being 10-22% as stated above.  When the amount of P is 1%, and the amount of B is 22%, for example, the amount of P is 4.5% of the entire content of B, as calculated by the examiner, meeting the claimed 10% or less.

Regarding claim 10, Ohta teaches that the soft magnetic alloy “comprises a matrix phase in which fine crystal grains having an average diameter of 60 nm or less are dispersed at a volume fraction of 50% or more in an amorphous phase” [0012], overlapping the claimed crystalline phase with an average grain size of 15-50 nm in an amorphous base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767